Appeal by the People from an order of the Supreme Court, Kings County, entered March 2,1972, which granted defendants’ motion to suppress evidence. Order reversed, on the law, and motion denied. In our opinion, ¡the affidavit upon which the search warrant was issued was legally sufficient (United States v. Ventresca, 380 U. S. 102, 105-112; United States v. Harris, 403 U. S. 573, 577). The affidavit, executed by a police officer experienced in the fiéld of narcotics, provides a detailed recital, based upon personal observation, of a pattern of surreptitious and highly suspicious activities by persons known to the police to be involved in narcotics trafficking. In our opinion, the facts contained in the affidavit were more than sufficient to establish the requisite probable 'cause to justify the issuance of the search warrant (People v. White, 16 N Y 2d 270; People v. Meyers, 38 A D *9832d 484). Rabin, P. J., Hopkins, Munder, Martuscello and Shapiro, JJ., concur.